DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 10 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0304528).

    PNG
    media_image1.png
    249
    466
    media_image1.png
    Greyscale

Kim et al. teach a thin film transistor, comprising:
an active layer (124, IGZO, paragraph 46), wherein the thin film transistor further comprises:

the protective layer is made of an oxygen-enriched metallic oxide insulation material, elements of which are selected from two or more elements of the active layer (paragraph 68).
(Claim 2) Kim et al. teach wherein the active layer is made of an oxide semiconductor material (paragraph 46).
(Claim 3) Kim et al. teach wherein the oxide semiconductor material comprises IGZO, ITZO, or IGZTO (paragraph 46).
 (Claim 10) Kim et al. teach a method for fabricating a thin film transistor (figs. 5), comprising:
forming an active layer (fig. 5A #120); and
forming a protective layer (fig. 5A #130) on the active layer such that the protective layer is in direct contact with the active layer and provided corresponding to a channel region of the thin film transistor,
the protective layer (130) is made of an oxygen-enriched metallic oxide insulation material, elements of which are selected from two or more elements of the active layer (paragraphs 66 – 68).
(Claim 11) Kim et al. teach wherein the steps of forming the active layer (fig. 5A #120) and forming the protective layer (#130) on the active layer further comprise:
depositing a whole layer of active film;
depositing a whole layer of protective film on the whole layer of active film; and

ohmic contact regions (fig. 4C #122, #123) located at two sides of the channel region and the protective layer is provided in corresponding to the channel region of the thin film transistor.
(Claim 12) Kim et al. teach wherein the step of performing the patterning process on the whole layer of active film and the whole layer of protective film comprises a step in which the whole layer of active film and the whole layer of protective film are patterned simultaneously by a single patterning process (fig. 5C, paragraph 71).
(Claim 13) Kim et al. teach wherein the step in which the whole layer of active film and the whole layer of protective film are patterned simultaneously by a single patterning process comprises steps of:
coating a photoresist layer (fig. 6B #270) on the whole layer of protective film, and exposing the photoresist layer using a multi-grayscale mask (280) to form a photoresist pattern (fig. 6C) on the whole layer of protective film,
the photoresist pattern comprising a photoresist-fully-retained region (270a), photoresist-partially-retained regions (270b) and a photoresist-removed region (exposed surfaces of #230),
wherein the photoresist- fully-retained region corresponds to the channel region of the thin film transistor, the photoresist- partially-retained regions correspond to the ohmic contact regions of the thin film transistor, and the photoresist-removed region 
removing portions of the whole layer of active film and the whole layer of protective film corresponding to the photoresist-removed region (fig. 6D);
performing an ashing process on the photoresist pattern to remove the photoresist in the photoresist-partially-retained regions and to thin the photoresist in the photoresist-fully-retained region (paragraph 91); and
removing portions of a remaining protective film corresponding to the photoresist-partially- retained regions (paragraph 91).
(Claim 14) Kim et al. teach wherein the step of removing portions of the whole layer of active film and the whole layer of protective film corresponding to the photoresist-removed region comprises:
removing portions of the whole layer of active film and the whole layer of protective film corresponding to the photoresist- removed region by a wet etching method (paragraph 50).
(Claim 15) Kim et al. teach wherein the step of removing portions of the whole layer of active film and the whole layer of protective film corresponding to the photoresist-removed region includes:
removing portions of the whole layer of active film and the whole layer of protective film corresponding to the photoresist-removed region by a dry etching method; and
the step of removing portions of the remaining protective film corresponding to the photoresist-partially-retained regions comprises:

 (Claim 18) Kim et al. teach wherein the whole layer of protective film is deposited by a magnetron sputtering method (paragraph 68, dc sputtering).
(Claim 19) Kim et al. teach an array substrate, comprising the thin film transistor (paragraph 10).
(Claim 20) Kim et al. teach a display device, comprising the array substrate (paragraph 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0304528) in view of Zhao (US 20150311345).
Kim et al. lack wherein the protective layer has a thickness in a range from 5 to 10 nm.
However, Zhao teaches wherein the protective layer (fig. 4 #5) has a thickness in a range from 5 to 10 nm (paragraph 50, 1 – 100 nm for the benefit of protecting the active layer during etching (paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of protecting the active layer
 (Claim 6) Kim et al. teach wherein the protective layer (135) has a thickness in a range from 5 to 10 nm.
(Claim 16) Kim et al. lack wherein, the step of depositing the whole layer of protective film on the whole layer of active film comprises steps of:
depositing the whole layer of protective film on the whole layer of active film; and
performing an annealing process on the whole layer of protective film.
However, Zhao teaches wherein, the step of depositing the whole layer of protective film on the whole layer of active film comprises steps of:
depositing the whole layer of protective film on the whole layer of active film; and
performing an annealing process on the whole layer of protective film for the benefit of repairing the active layer and improving properties of the thin film transistor (paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of repairing the active layer and improving properties of the thin film transistor.
Allowable Subject Matter
Claims 4, 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not render obvious:
(Claim 4) wherein the oxygen-enriched metallic oxide insulation material comprises ZnxOy, and y/x is larger than 1.
(Claim 5) wherein the oxygen-enriched metallic oxide insulation material is selected from SnxOy, GaxOy, and InxOy, as for SnxOy, y/x is larger than 2; as for GaxOy, y/x is larger than 3/2; and as for InxOy, y/x is larger than 2.
(Claim 17) wherein the annealing process is performed at a temperature in a range from 400 deg. C to 2300 deg. C.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
May 7, 2021